Petition for Writ of Mandamus Denied and Memorandum Opinion filed
October 6, 2005








Petition for Writ of Mandamus Denied and Memorandum
Opinion filed October 6, 2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00987-CV
____________
 
IN RE THERMON JAMES FLANIGAN, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On September 27, 2005, relator
filed a petition for writ of mandamus in this court.  See Tex.
Gov=t. Code Ann. ' 22.221 (Vernon 2004); see also Tex. R. App. P. 52. 
Relator has not established that he is
entitled to mandamus relief. 
Accordingly, we deny relator=s petition for writ of mandamus. 
 
PER CURIAM
 
Petition Denied and
Memorandum Opinion filed October 6, 2005.
Panel consists of
Justices Hudson, Frost, and Seymore.